Exhibit May 27, Mr. Kevin J. Gross 191 Pugh Road PERSONAL AND CONFIDENTIAL Wayne, PA 19087 Dear Kevin: I am delighted to offer you the opportunity to become a member of the RehabCare team!The following is an overview of our offer of employment: Position Your position will be Senior Vice President, Hospital Division reporting to me.You will be based out of our corporate office in St. Louis, Missouri. Start Date Your start date with RehabCare will begin on July 1, 2008. Compensation You will be paid an annualized base salary of $325,000 for this full-time salaried position. You will be eligible to participate in RehabCare Group Inc. 2008 Corporate Short-Term Incentive Plan with a 45% of base salary target award opportunity.Your 2008 award target will be prorated based on your start date. You will be eligible to participate in the cash component of RehabCare Group, Inc.’s Long-Term Incentive Plan for the 2008 – 2010 performance cycles, with a 25% of base salary award target award opportunity.Your award target will be prorated based on your start date. You will also be eligible on to participate in the equity component of RehabCare Group, Inc.’s Long Term Incentive Plan. Currently the award value for your position is set at 75% of your base salary in the form of restricted stock. Participation will commence in 2009. Management will recommend to the Board that you receive 10,000 shares of restricted stock at its next meeting on July 29, 2008.The award has a three year cliff vesting requirement. All plans and participation eligibility is subject to annual review and approval by the Board of Directors. Relocation Assistance RehabCare will provide you with relocation assistance as follows: · Relocation Expense Pool: An allowance of up to $125,000 will be available for your use in offsetting relocation costs and can be reimbursed to you with properly submitted receipts.Reimbursement for the personal income tax effect associated with related expenses you submit for reimbursement will also be applied against this expense pool. Upon request and within one week of hire, a $20,000 advance against this allowance will be provided to assist with initial transition expenses. · Movement of Household goods will be separately covered and billed directly to the company. Upon usage of these benefits you will be obligated to reimburse the company for the expense if you terminate within 3 years of your start date. The company reimbursement schedule is as follows: termination within the first year of employment – 100% of paid expenses reimbursed back to RehabCare Group, Inc.; termination after one year of employment but less than two years – 70% of paid expenses reimbursed back to the Company; and termination after two years of employment but less than three years – 40% of paid expenses reimbursed back to the Company. Benefits You will be eligible to participate in RehabCare’s benefits programs (medical, dental, vision, short-term disability, long-term disability, life insurance, etc.) on the first day of the month following 30 days of full time employment.
